Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, among all the limitations, a cutting tool having a pipe wherein a sliding slot is formed in combination with a pressing foot slidably sheathed on an end of the pipe in a slidable manner, an opening formed on an end of the pressing foot assembly away from the pipe, the pressing foot assembly comprising an adapter ring, a pressing foot and a sliding block, the pressing foot being detachably combined with the adapter ring, the adapter ring being slidably connected to the pipe by the sliding block and the sliding slot, the sliding block being disposed on the adapter ring and located at a location corresponding to the sliding slot, the sliding block cooperating with the sliding slot to guide the pressing foot assembly to slide relative to the pipe along a second direction and a spring sheathed on the pipe, an end of the spring abutting against the pipe, and the other end of the spring abutting against the adapter ring of the pressing foot assembly.
The prior art most similar is to Werner (USPN 5,292,329) and Yu et al. (USPUB 2015/0273718).  Werner teaches many of the claim limitations but does not anticipate a spring sheathed on the pipe.  Additionally, it would not be obvious to rearrange the spring onto the outside of the pipe since the medical personnel using the device would hold the device on the outside where the spring would have to contract thereby either preventing the contraction of the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970.  The examiner can normally be reached on Monday through Friday core hours 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        

Conferees: /pcl/ and /E.D.L/                                 SPRS, Art Unit 3993